IN THE COURT OF APPEALS OF IOWA

                                  No. 19-2149
                            Filed November 4, 2020


JUAN ALBERTO FLORES,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Webster County, Colleen D.

Weiland, Judge.



      Juan Flores appeals the denial of his application for postconviction relief.

AFFIRMED.




      Richard Hollis, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee State.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                          2


DOYLE, Presiding Judge.

       Juan Flores appeals the denial of his application for postconviction relief

(PCR) after pleading guilty to second-degree robbery in 2016. Flores never moved

in arrest of judgment and thus waived a direct challenge to any defect in the plea

proceedings. See Iowa R. Crim. P. 2.24(3)(a); State v. Straw, 709 N.W.2d 128,

132 (Iowa 2006). Instead, Flores directly appealed his conviction, claiming his

failure to move in arrest of judgment resulted from ineffective assistance of his trial

counsel. See Straw, 709 N.W.2d at 133 (stating that a defendant is not barred

from challenging a guilty plea if the failure to move in arrest of judgment resulted

from ineffective assistance). In State v. Flores, No. 16-0663, 2017 WL 706323, at

*1 (Iowa Ct. App. Feb. 22, 2017), this court affirmed his conviction but preserved

his ineffective-assistance claim for PCR.1

       In 2018, Flores filed a PCR application asking the court to vacate his

conviction, raising several claims of ineffective assistance of counsel. The PCR

court denied the application after finding Flores failed to prove his claims. On

appeal, Flores claims the PCR court erred because his trial counsel was ineffective

by failing to ensure he understood the mandatory minimum sentence and his

constitutional right to confront and cross-examine witnesses against him. He also



1 Flores raised two claims of ineffective assistance of counsel on direct appeal.
Because the record was inadequate to address the prejudice prong of his claim
regarding the alleged failure to inform him of his right to cross-examine witnesses,
we preserved it for PCR. Flores, 2017 WL 706323, at *1. But we found Flores
failed to show his trial counsel breached an essential duty by failing to ensure he
was properly informed of the mandatory minimum sentence. Id. Flores
resurrected his claim about the mandatory minimum sentence in his PCR
application, and the PCR court addressed its merits based on other evidence
presented at the PCR trial unavailable on direct appeal.
                                          3


argues his trial counsel was ineffective by failing to advise him regarding a possible

change to the robbery statute.

       We review ineffective-assistance claims de novo. See Straw, 709 N.W.2d

at 133. To succeed on a claim of ineffective assistance of counsel, a defendant

must show counsel breached a duty and prejudice resulted. See id. A defendant

must prove both elements by a preponderance of the evidence. See id. A breach

of duty occurs when counsel’s performance falls below the standard of a

reasonably competent attorney.       See id.   Prejudice results when “there is a

reasonable probability that, but for counsel’s errors, [a defendant] would not have

pleaded guilty and would have insisted on going to trial.” Id. at 138.

       We begin with Flores’s claim that he was not adequately informed about the

mandatory minimum sentence. “Before accepting a plea of guilty, the court must

address the defendant personally in open court and inform the defendant of, and

determine that the defendant understands . . . [t]he mandatory minimum

punishment, if any, . . . provided by the statute defining the offense to which the

plea is offered.” Iowa R. Crim. P. 2.8(2)(b)(2). At the guilty plea hearing, the

prosecutor restated the plea agreement: “Pursuant to that plea agreement, the

Defendant will be sentenced to a period not to exceed ten years to the Department

of Corrections. Again, pursuant to 902.12(5), there is a seventy percent mandatory

minimum period of incarceration.” The court reiterated the sentence during the

colloquy with Flores, informing him that he “could be sent to prison for up to ten

years” and that pleading guilty to a forcible felony “requires that a seventy percent

of the term be served.” Flores stated he was aware of this. But before sentencing,

Flores later wrote his attorney stating he wanted to withdraw his guilty plea
                                          4


because he thought “7 straight years at this point in my life is like a life sentence.”

Counsel moved in arrest of judgment stating that Flores “was not fully aware of the

sentencing consequences of this plea.” But Flores withdrew the motion before

sentencing, and the court sentenced Flores to “a term not to exceed ten years in

prison with a requirement that you are not eligible for parole until you’ve served

that mandatory minimum of 70 percent.”

       Flores complains that when he entered his guilty plea, “he did not

understand that the requirement [he] serve seventy percent of a ten year sentence

meant he had to serve seven years in prison before he would become eligible for

parole.”   Although Flores concedes that his letter to his attorney shows he

understood that he would have to serve seven years in prison before he could be

released on parole, he notes that he wrote the letter after the plea proceeding.

Even assuming Flores was unaware of this when he entered his plea, Flores had

a chance to challenge this deficiency. In fact, he alerted his counsel of his wish to

withdraw his plea, and his counsel moved in arrest of judgment on that basis. But

Flores chose to withdraw that motion before the sentencing hearing and proceed

to sentencing. He cannot now claim that his trial counsel was ineffective for

allowing him to plead guilty based on a deficiency in the plea proceedings on the

minimum sentence when he withdrew a motion in arrest of judgment challenging

the plea on this basis.

       We next turn to Flores’s claim he was never informed of his right to confront

and cross-examine witnesses. See Iowa R. Crim. P. 2.8(2)(b)(4). On direct

appeal, and here, the State concedes the undisputed evidence shows the trial

court failed to fully advise Flores of this right. See Flores, 2017 WL 706323, at *1.
                                        5


Flores argues he was prejudiced by this failure because a witness could testify

about his drinking and level of intoxication before the robbery occurred. The PCR

court denied Flores’s claim after determining Flores could not show he was

prejudiced by this failure because “[n]othing in the record indicates that

witness . . . would have mitigated the State’s evidence.” The PCR court found the

witness’s testimony would have been cumulative to Flores’s own testimony. It also

noted that Flores and his attorney “had already considered and rejected an

intoxication defense,” which the court found to be a wise decision given the slim

chance Flores had at success using such a defense based on the evidence of

Flores’s specific intent. That evidence shows Flores passed a note to a bank teller

on which he had written, “This is a bank robbery. Put the money in the bag. I have

a gun so don’t do nothing stupid.” Given the evidence of his specific intent to

commit a theft, we agree that Flores has failed to show prejudice.2

      Finally, we address Flores’s claim that his trial counsel was ineffective by

failing to advise him of a bill passed by the Iowa House of Representatives four

days before the March 2016 plea hearing, which he believes would have led to a

lesser sentence. Flores acknowledges that the law did not take effect until after

his sentencing. He argues that if counsel had informed him of the possible change

in the law, he could have continued his proceedings until after July 1, when the

new law went into effect.



2 Flores argues in the alternative that counsel’s breach caused structural error.
See Arizona v. Fulminante, 499 U.S. 279, 310 (1991). Flores never raised this
argument before the PCR court and has therefore failed to preserve it for our
review. See Goode v. State, 920 N.W.2d 520, 526 (Iowa 2018) (noting “we do not
address issues presented on appeal for the first time”).
                                          6


       In denying Flores’s claim, the PCR court noted that the bill was not final until

May 4 and not signed by the governor until May 12. It also observed that Flores’s

trial counsel never gave Flores incorrect information about the current state of the

law. The PCR court pointed out the folly in Flores’s argument:

       Legislation, even when it passes unanimously in one chamber, does
       not follow a certain path. Much legislation dies and when it does not,
       it often passes in a significantly modified form. This court concludes
       that trial counsel is not required to read tea leaves or to game the
       criminal justice system by delaying in the hope that pending
       legislation will ultimately pass in a manner that will benefit a client.
       And whether the court would have allowed the delay suggested by
       Flores is purely speculation.

We agree. Flores failed to show counsel had a duty to inform him of a possible

future change in legislature that may have affected his sentence.

       For these reasons, we affirm the denial of Flores’s PCR application.

       AFFIRMED.